Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/060082 11/09/2018, which claims benefit of the provisional application 62/583,774 with a filing date 11/09/2017.
2.	Claims 1, 3, 5-7, 11, 13, 15-26 and 28 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.1 	Claims 1, 3 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “treating or prevention a stress-induced disorder or stress-induced psychopathology ” without limitation (i.e., no named disorder or disease), see claims 1 and 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:

2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1, 3 and 23 is drawn to methods of use using the compound ketamine for treating or preventing “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 

It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to “treating or prevention a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorders). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating or preventing “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a stress-induced disorder or stress-induced psychopathology”  is prevented or treated without limitation (i.e., no named disease or disorder) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a stress-induced disorder or stress-induced psychopathology”  without limitation (i.e., no named disease or disorder). The “preventing or treating a stress-induced disorder or stress-induced 

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 24 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a stress-induced disorder or stress-induced psychopathology” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would 
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a

	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claims 1,  3 and 23, and incorporation of named disorders of “a stress-induced disorder or stress-induced psychopathology”  supported by the specification (i.e., see claim 20) into claims 1  and 3 respectively would obviate the rejection. 
3.2 	Claims 1 and 3  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “analog”, “derivative” and “metabolite”  without limitation (i.e., no named moiety), see line 6 in claim 1.  The specification does not enable any person  skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,

5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a compound ketamine or its analog, derivative and metabolite, wherein the analog, derivative and metabolite is without limitation (i.e., no named moiety), see claims 1 and 3. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Wood et al. CAS: 157: 536864, 2012.  Wood et al. ‘864 discloses a compound methoxetamine as a derivative of ketamine.
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of analogs, derivatives or metabolites, see pages 17-18 of the specification.  There are no working examples present for “analog, derivative and metabolite” without limitation (i.e., no named moiety) found in the specification.

The breadth of the claims


The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “analog, derivative and metabolite” without limitation (i.e., no named moiety)  would be prepared by the instant claims 1 and 3, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “analog, derivative and metabolite”  is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “analog, derivative and metabolite”.
As a result necessitating one of skill to perform an exhaustive search for which “fibrate”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed valine or methionine and their substituents in regards to the “a analog, derivative and 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the limitation “analog, derivative and metabolite “ supported by specification into claims 1 and 3 respectively would obviate the rejection.
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and  3 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites the limitation “wherein the effective amount of the gent is no  greater than 70% of an effective amount of the agent administered to a male 
Claim 3, recites the limitation “wherein Tf      is no greater than 70% of a time point Tm hours prior to stressor for administration  to a male subject” is ambiguous and indefinite, see lines 9-10 in claim 3.  It is unclear what the effective amount of the agent is for a female or male subject. Clarification is required.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1, 3, 5-7, 11, 13, 15-26 and 28 are rejected under 35 U.S.C. 103(a) as 
                      being obvious over Charney  et al. US 2016/0067196 A1 and Brachman  et al.  US 
                      2018/0325844 A1.  It is noted that Brachman  et al.  ‘844 is an 102 (a)(2) reference.
	 Applicants claim a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a female subject, or for inducing  and/orenhancing stress resilience in a female subject, the method comprising administering apharmaceutic composition to the female subject prior to a stressor, wherein the pharmaceuticcomposition comprises an effective amount of an agent selected from the group consisting ofketamine, a ketamine analog, a ketamine derivative, a metabolite of ketamine or a ketamineanalog, and a pharmaceutically acceptable salt thereof, wherein the effective amount of theagent is no greater than 70% of an effective amount 
Applicants claim a method for preventing or delaying a stress-induced affective disorder or stress- psychopathology in a female subject, or for inducing and/or enhancing stress resilience in a female subject, the method comprising administering apharmaceutic composition to the female subject prior to a stressor, wherein the pharmaceuticcomposition comprises an effective amount of an agent selected from the group consisting ofketamine, a ketamine analog, a ketamine derivative, a metabolite of ketamine or a ketamineanalog, and a pharmaceutically acceptable salt thereof, wherein the 
pharmaceutic  composition is administrated to the female subject at a time Tf, hours prior to a stressor,wherein Tf is no greater than 70% of a time point Tm hours prior to a stressor for administration to a male subject, see claim 3.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Brachman et al. ‘844 discloses a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology, or enhancing stress resilience in a subject, comprising administering an effective amount of a pharmaceutic composition comprising ketamine, a ketamine analog, or a pharmaceutically acceptable salt, derivative, or metabolite thereof, to a subject prior to a stressor, see column 31.  The treated disorder is posttraumatic stress disorder (PTSD). Brachman 
fluoxetine, paroxetine, sertraline, lithium, riluzole, prazosin, lamotrigine or  ifenprodil, see claim 21 in column 32.
	Charney et al. ‘196 discloses a method of treating post-traumatic stress disorder (PTSD) comprising treating a human individual suffering from PTSD with a therapeutically effective amount of ketamine, see column 24. The methods further comprise a second agent selected from paroxetine, sertraline, lithium, riluzole, prazosin, lamotrigine, or ifenprodil, see claim 15 in column 24. 
         
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Brachman et al. ‘844 and Charney et al. ‘196 is that Brachman et al. ‘844 and Charney et al. ‘196 are silent on the instant 
“Tf is no greater than 70% of a time point Tm hours prior to a stressor for administration to a subject”.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1, 3, 5-7, 11, 13, 15-26 and 28 prima facie obvious because one would be motivated to employ the methods of use of Brachman et al. ‘844 and Charney et al. ‘196 to obtain instant invention.
Moreover, the amount of a specific active ingredient of  the instant compound for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (molar ratio or weight ratio of the 
  
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Brachman et al. ‘844 and Charney et al. ‘196 would possess similar activity  to that which is claimed in the reference.  
Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 1 and 3 are provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 1 of Brachman et al.  US 1,111,070.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a female subject, or for inducing  and/orenhancing stress resilience in a female subject, the method comprising administering apharmaceutic composition to the female subject prior to a stressor, wherein the pharmaceuticcomposition comprises an effective amount of an agent selected from the group consisting ofketamine, a ketamine analog, a ketamine derivative, a metabolite of ketamine or a ketamineanalog, and a pharmaceutically acceptable salt thereof, wherein the effective amount of theagent is no greater than 70% of an effective amount of the agent administered to a male subject, see claim 1. 
Applicants claim a method for preventing or delaying a stress-induced affective disorder or stress- psychopathology in a female subject, or for inducing and/or enhancing stress resilience in a female subject, the method comprising administering apharmaceutic composition to the female subject prior to a stressor, wherein the pharmac
pharmaceutic  composition is administrated to the female subject at a time Tf, hours prior to a stressor,wherein Tf is no greater than 70% of a time point Tm hours prior to a stressor for administration to a male subject, see claim 3.
Brachman et al. ‘070 claims a method for preventing or delaying a stress-induced affective disorder or stress-induced psychopathology in a subject,  the method consisting ofadministering, once or twice, an effective amount of a pharmaceutic composition consisting of ketamine to the subject, wherein the method consists of administering thepharmaceutic composition to the subject 1 week prior to the 
Stressor, see column 58.
The difference between instant claims and Brachman et al. ‘070 is that Brachman et al. ‘880 is silent on the instant “Tf is no greater than 70% of a time point Tm hours  prior to a stressor for administration to a subject”.
One having ordinary skill in the art would find the claims 1 and 3 prima facie obvious because one would be motivated to employ the methods of use of Brachman et al. ‘070  to obtain instant invention.  
Moreover, the amount of a specific active ingredient of  the instant compound for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (molar ratio or weight ratio of the instant compound) is a routine practice that would be obvious for a person of ordinary 
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Brachman et al. ‘070 would possess similar activity  to that which is claimed in the reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 09, 2021